 1   SOMACH SIMMONS & DUNN
     A Professional Corporation
 2   STUART L. SOMACH, ESQ. (SBN 90959)
     FRANCIS M. GOLDSBERRY, II, ESQ. (SBN 63737)
 3   ALEXIS K. STEVENS, ESQ. (SBN 260756)
     500 Capitol Mall, Suite 1000
 4   Sacramento, CA 95814
     Telephone: (916) 446-7979
 5   Facsimile: (916) 446-8199
     ssomach@somachlaw.com
 6   mgoldsberry@somachlaw.com
     astevens@somachlaw.com
 7
     Attorneys for Plaintiff GLENN-COLUSA
 8   IRRIGATION DISTRICT

 9

10                                UNITED STATES DISTRICT COURT

11                              EASTERN DISTRICT OF CALIFORNIA

12   GLENN-COLUSA IRRIGATION DISTRICT,                     CASE NO. 2:17-CV-00120-WBS-CKD

13                         Plaintiff,                      ORDER AMENDING PRETRIAL
                                                           SCHEDULE
14          v.

15   UNITED STATES ARMY CORPS OF
     ENGINEERS; et al.,
16
                           Defendants.
17

18                                               ORDER

19          Pursuant to the parties’ Stipulation Proposing Amendment to Pretrial Scheduling Order,

20   and good cause appearing, the Court hereby orders that:

21          1.     Paragraph 2 of the Pretrial Scheduling Order (ECF No. 41) entered March 5, 2019,

22   is hereby amended to provide as follows:

23          All discovery, except for the deposition of Michael D. Harvey, shall be conducted
            so as to be completed by May 15, 2019. All motions to compel discovery, except
24          for motions related to the deposition of Michael D. Harvey, must be noticed on
            the magistrate judge’s calendar in accordance with the local rules of this court and
25          so that such motions may be heard (and any resulting orders obeyed) not later
            than May 15, 2019. Any motions to compel related to the deposition of Michael
26          D. Harvey must be noticed on the magistrate judge’s calendar in accordance with
            the local rules of this court and so that such motions may be heard (and any
27          resulting orders obeyed) not later than June 21, 2019.
28
 1          2.      This amendment shall have no effect on any of the other deadlines established by

 2   the Pretrial Scheduling Order.

 3          IT IS SO ORDERED.

 4   Dated: May 16, 2019
                                                    _____________________________________
 5
                                                    CAROLYN K. DELANEY
 6                                                  UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
